DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species b (claims 9-15) in the reply filed on 11/17/2022 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (a), there being no allowable generic or linking claim. 
Claim Objections
Claim 9 is objected to because of the following informalities:  
Re Claim 9, it is first recited that “wherein the substantially tackifier-free adhesive consists essentially …” and then recites at the end of the claim “wherein the adhesive is substantially tackifier-free.”  Examiner suggests that Applicant can either delete the first occurrence of “substantially tackifier-free” or move the very last clause of claim to an earlier location.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2015/0032072) in view of Bunnelle (US 2015/0174286).
Re Claim 9, Hashimoto disclose an absorbent article having a front region (14), a rear region (15), and a crotch region (16) disposed therebetween; and comprising:
a liquid permeable topsheet (body-side liner 59), a backsheet (wrapping sheet 60), and an absorbent core (58) disposed between the topsheet and the backsheet (Fig. 3);
a central chassis (absorbent structure 11 formed from the topsheet, backsheet, and absorbent core) occupying the crotch region (Fig. 2);
a belt structure disposed about the central chassis, the belt structure overlaying the backsheet to the outside thereof in the front and rear regions ([0046] “the front and rear end portions 54, 55 are secured to the body-facing surfaces of the front and rear waist panels 18, 19 with a hot melt adhesive”), the belt structure overlapping and extending laterally and longitudinally outward from the chassis;
wherein the belt structure comprises an outer nonwoven (exterior waist sheets 26, 27, [0070]) and an inner nonwoven (affixing sheets 30 and the folded over portions 26a & 27a of the exterior waist sheets 26 & 27, see Fig. 3, [0072] “affixing sheets 30 formed of a fibrous nonwoven fabric”) and elastic strands therebetween (31, 32, 33, 34);
the belt structure further having a front belt portion having a front waist edge, and front left and right side edges; and a rear belt portion having a rear waist edge and rear left and right side edges (clearly seen in Figs. 2-3);
wherein respective front and rear left side edges and the respective front and rear right side edges are joined, forming a waist opening and left and right leg openings (Fig. 1);
wherein an adhesive bonds at least one ([0070] meets one of the following selections) of the group consisting of the belt structure to the central chassis; the belt structure outer nonwoven to the belt structure inner nonwoven; the elastic strands to the belt structure nonwovens; and the respective front and rear left side edges and the front and rear right side edges.
Hashimoto does not explicitly teach that the adhesive is substantially tackifier-free and consists essentially of an amorphous polyolefin comprising more than 40% 1-butene and a second amorphous polymer comprises at least one butene monomer, the polymer having a molecular weight of at least 1000, and the adhesive having a density of less than 0.9 g/cm3.
Bunnelle discloses a substantially tackifier-free adhesive (at least [0016]) that consists essentially of an amorphous polyolefin (Abstract) comprising more than 40% 1-butene ([0018]) and a second amorphous polymer (Abstract) comprises at least one butene monomer, the polymer having a molecular weight of at least 1000 ([0026]) wherein the polymer is compatible with the polyolefin ([0016]), and the adhesive having a density of less than 0.9 g/cm3 (Table 2).  It would have been obvious to one skilled in the art at the time of filing to substitute with the adhesive of Bunnelle since the selection of a material (the Bunnelle hot melt adhesive) suitable for its intended use (i.e., for adhering various structures together in an absorbent article) establishes a prima facie case of obviousness.  See MPEP 2144.07.
Re Claims 10-13, after the modification with Bunnelle, Bunnelle also discloses that
the second amorphous polymer comprises a viscous liquid with molecular weight of about 200-20,000 and a Saybolt Universal seconds (SUS) viscosity at 100oC of about 100 to 20,000 ([0026]);
wherein the amorphous polyolefin polymer comprises less than 50 wt. % of one or more alpha olefin C2 or C4-20 monomers ([0007] and [0017]);
wherein the second amorphous polymer comprises a polyisobutylene with a molecular weight of 1500 to 6000 ([0026]); and
wherein the adhesive comprises about 50 to 90 wt. % of the amorphous polymer and about 10 to 50 wt. % of the polyisobutylene (Claim 6 of Bunnelle).
Re Claims 14-15, Hashimoto also discloses a first leg elastic disposed adjacent to the left leg opening and a second leg elastic disposed adjacent to the right leg opening, wherein the first and second leg elastics (leg elastic sheets 43 and leg elastics 50) do not overlap the central chassis (see Figs. 2-3 showing the leg elastics laterally outward of the absorbent structure 11) and that the adhesive joins the first and second leg elastics to the belt structure (implied, since hot melt adhesive is used to bond all other elements of the article together).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        3 December 2022